—Order, Supreme Court, Bronx County (Howard Silver, J.), entered May 1, 1996, which, to the extent appealed from, granted plaintiffs an extension of time to serve a bill of particulars on each of the defendants-appellants, and order, same court and Justice, entered June 17, 1996, which, to the extent appealed from, granted plaintiffs a further extension of time to serve bills of particulars, unanimously affirmed, with costs.
The motion court did not improvidently exercise its discretion in granting plaintiffs final opportunities to provide the required bills of particulars (see, e.g., Kolner, Inc. v Dziadul, 55 AD2d 716). We have considered defendants-appellants’ remaining arguments and find them to be without merit. Concur— Sullivan, J. P., Rosenberger, Ellerin and Williams, JJ.